Case 8:18-bk-13311-SC            Doc 964 Filed 12/16/20 Entered 12/16/20 15:30:25                Desc
                                  Main Document     Page 1 of 4


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 LAILA MASUD, #311731
   lmasud@marshackhays.com                                            FILED & ENTERED
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620                                                 DEC 16 2020
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778                                           CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
 6 Attorneys for Chapter 7 Trustee,                                    BY murray DEPUTY CLERK

   RICHARD A. MARSHACK
 7

 8                                  UNITED STATES BANKRUPTCY COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11       IN RE                                                Case No. 8:18-bk-13311-SC
12       RUBY’S DINER, INC., A CALIFORNIA                     Chapter 7
         CORPORATION, ET AL.,
13                                                            (Jointly Administered with Case Nos.:
                          DEBTOR.                             8:18-bk-13197-SC; 8:18-bk-13198-SC;
14                                                            8:18-bk-13199-SC; 8:18-bk-13200-SC;
         AFFECTS:                                             8:18-bk-13201-SC; 8:18-bk-13202-SC)
15
         ☐    ALL DEBTORS                                     ORDER GRANTING MOTION FOR
16                                                            AUTHORITY TO SELL ASSETS OF
         ☒    RUBY’S DINER, INC., ONLY                        RUBY’S DINER, INC. (50% INTEREST
17                                                            IN RUBY’S DINER SOUTH COAST
         ☐    RUBY’S SOCAL, DINERS, LLC, ONLY                 PLAZA, LTD.)
18
         ☐    RUBY’S QUALITY DINERS, LLC, ONLY                [SALE MOTION DK. NO. 886]
19
         ☐    RUBY’S HUNTINGTON BEACH, LTD.                   Date: October 30, 2020
20            ONLY                                            Time: 10:00 a.m.
                                                              Courtroom: 5C
21       ☐    RUBY’S LAGUNA HILLS, LTD. ONLY                  Location: Zoom for Government1
22       ☐    RUBY’S OCEANSIDE, LTD, ONLY
23       ☐    RUBY’S PALM SPRINGS, LTD. ONLY
24

25            A hearing was held on October 30 2020, at 10:00 a.m., before the Honorable Scott C.

26 Clarkson, United States Bankruptcy Judge for the Central District of California, in Courtroom 5C

27

28   1
      Except as may be otherwise ordered by the Court, all hearings through the end of 2020 before
     Judge Clarkson will be conducted remotely using CourtCall or ZoomGov. The Court’s default will
     be CourtCall, unless specifically noted otherwise in the Court’s tentative.
     5446-000\1557995.1                                1
Case 8:18-bk-13311-SC                Doc 964 Filed 12/16/20 Entered 12/16/20 15:30:25                  Desc
                                      Main Document     Page 2 of 4


 1 located at 411 West Fourth St., Santa Ana, CA, on Trustee’s Motion for Authority to Sell

 2 Substantially all Assets of all Estates and to Extend Use of Cash Collateral; filed October 9, 2020, as

 3 Docket #886 (“Motion”).2 To the extent the Motion also pertained to Ruby’s Huntington Beach Ltd.

 4 and Ruby’s Oceanside, Ltd., a separate order will be entered. The Trustee appeared as did his

 5 counsel of record, D. Edward Hays of Marshack Hays LLP. Other appearances were as noted on the

 6 record. The Court having read the Motion, the Notice and Amended Notice of Motion, and the

 7 Notice and Amended Notice of Sale of Estate Property, and all related documents and pleadings

 8 filed by Trustee, having considered all oppositions and responses to the Motion, having found notice

 9 to be proper, and having overseen the auction conducted by the Trustee on the record, the Court
10 enters the following Order regarding the sale of assets of Ruby’s Diner, Inc. (“Debtor”):

11             IT IS ORDERED:
12             1.         Asset Sold and Sale Terms: The Motion is granted and the Trustee is authorized to
13 sell outside the ordinary course of business the Debtor’s 50% interest in Ruby’s Diner South Coast

14 Plaza, Ltd. (“SCP”) to Steve Craig or his nominee (“Buyer”) on the following terms and conditions:

15             a.         The sales price is $350,000.
16             b.         The $200,000 deposit is non-refundable;
17             c.         The balance of the sales price is due prior to closing;
18             d.         Unless otherwise agreed by the Trustee in writing, the sale shall close on the first
19                        business day that is 30 days after entry of this Order;
20             e.         The sale is free and clear of all liens, claims, and interests pursuant to 11 U.S.C.
21                        § 363(f) with such liens, claims, and interests to attach to the proceeds of sale with the
22                        same validity, priority, and extent as they had been attached to the Debtor’s interest in
23                        SCP. Any such liens, claims, or interests shall be paid by Trustee only upon receipt of
24                        a further Court Order;
25

26

27

28
     2
         All terms herein not defined, shall be used as they are defined in the Motion.
     5446-000\1557995.1                                       2
Case 8:18-bk-13311-SC               Doc 964 Filed 12/16/20 Entered 12/16/20 15:30:25                  Desc
                                     Main Document     Page 3 of 4


 1            f.          The sale is as-is, where-is and without any representations or warranties including the
 2                        ability of SCP to continue to operate as a Ruby’s Diner without having to obtain the
 3                        permission of or enter an agreement with Ruby’s Franchise Systems, Inc.;
 4            g.          Buyer will be responsible for all costs associated with the transfer of the Debtor’s
 5                        interest in SCP;
 6            h.          Steve Craig or his nominee is a good faith purchaser entitled to the protections set
 7                        forth in 11 U.S.C. § 363(m);
 8            i.          Pursuant to Rule 6004(f)(2), Trustee is authorized to execute any instrument
 9                        necessary to effectuate the transfer of the Debtor’s interest in SCP; and
10            j.          The 14-day stay applicable to orders approving sales of assets under Rule 6004(h) of
11                        the Federal Rules of Bankruptcy Procedure is waived.
12            2.          Excluded Assets. The sale does not include any property of the Debtor’s estate not
13 specifically identified above including profits, management fees, or other payments due the Debtor

14 from SCP, intellectual property, trademarks, licenses, rights under the license agreement with

15 Ruby’s Franchise Systems, Inc., litigation claims, and avoidance actions.

16            3.          Return of Deposits to Unsuccessful Bidders. The Trustee is authorized to return all
17 deposits received from unsuccessful bidders.

18                                                          ###
19

20

21

22

23

24

25

26

27

28


     5446-000\1557995.1                                       3
Case 8:18-bk-13311-SC                   Doc 964 Filed 12/16/20 Entered 12/16/20 15:30:25   Desc
                                         Main Document     Page 4 of 4



                        SIGNATURE PAGE RE: ORDER GRANTING MOTION FOR AUTHORITY
                                    TO SELL ASSETS OF RUBY'S DINER, INC.
                           (50% INTEREST IN RUBY'S DINER SOUTH COAST PLAZA, LTD.)
     2


    4
           APPROVED AS TO FORM:
     5
     6
           SHULMAN BA-ll'IAN FRIEDMAN & BUI LLP
    7

   8 ALAN FRI         A , Esq.
     Attorneys ft r SEC RED CREDITOR
   9 AND SUPE Rl RITY ADMINlSTRATIVE
     EXPENSE Al !ANT, STEVEN L. CRAIG,
  10
  11
  12 BEST BEST & KRIEGER LLP
                                            ,.
  13
  14       �_.L....--==----=-=---A---'------­
                        , Es
  15 Attorneys for SOUTH COAST PLAZA,
     A CALIFORNIA GENERAL PARTNERSHIP
  16
  17
  18
  19
  20
  21
  22           Date: December 16, 2020                       ____________________________________
  ?...,,
                                                             Scott C. Clarkson
  __
                                                             United States Bankruptcy Judge
  24
  25
  26
  27
  28


           t1flw-01s1-22:n v. 111 no1-012
